DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 8, 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8-11,13, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lemke (US 5,732,645).
Lemke discloses the same fender for a watercraft as claimed, as shown in Figures 1-8, which is comprised of first and second boat connectors or attachment mechanisms, defined as Part #50, that are configured to secure a fender, defined as Part #18, to an exterior portion of a watercraft, defined as Part #10, a fender body, defined as Part #28, with a cushion sheet having a smooth first surface, defined as   Part #24, that is made from ethylene vinyl acetate (EVA) closed-cell foam, as described in lines 46-50 of column 6, and contacts said exterior portion of said watercraft, as shown in Figure 3, and a plurality of straps, defined as Part #38, that are adjustable in length by means of a buckle, defined as Part #40, where a first strap secures an upper left portion of said fender body to a first attachment mechanism, and a second strap secures an upper right portion of said fender body to a second attachment mechanism, as shown in Figures 1-2.  When said fender body is secured to said watercraft, as shown in Figure 3, it covers at least a portion of a rub rail, defined as Part #74, that is attached to said exterior portion of said watercraft.  Said fender body has a horizontal length that is greater than a vertical length of said fender body, as shown in Figure 1.  Said first and second attachment mechanisms are each comprised of a snap clip with interlocking snaps, defined as Parts #46 and 48, and a buckle, defined as Part #40, as shown in Figure 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemke in view of Kinkead (US 5,697,316).
Lemke, as set forth above, discloses all of the features claimed except for the use of a plurality of locking suction mechanisms.
Kinkead discloses a boat bumper, as shown in Figures 1-6, which includes a plurality of locking suction cups, defined as Parts #38 and 48, where an adjustable cord or strap, defined as Part #54, can be connected to at least one of said locking suction cups to secure a bumper or fender body, defined as Part #20, to an exterior portion of a watercraft, defined as Part 36, as shown in Figures 1-3.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a plurality of locking suction mechanisms for securing a fender body to a watercraft, as taught by Kinkead, in combination with the fender for a watercraft as disclosed by Lemke for the purpose of providing a fender for a watercraft with means to facilitate attachment of said fender to an exterior portion of said watercraft.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lemke in view of Powell (US 5,048,446).
Lemke, as set forth above, discloses all of the features claimed except for the use of adjustable nylon straps with hook-and-loop fasteners.
Powell discloses a harness for securing a fender to a watercraft, as shown in Figures 1-6, which is comprised of a nylon strap member, defined as Part #2, with an adjustable portion having hook-and-loop fasteners, defined as Parts #8a-8b, as shown in Figure 2, where said strap is configured to secure a fender, defined as Part #10, to a watercraft, as shown in Figure 1.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize nylon strap members with adjustable hook-and-loop fasteners to secure a fender to a watercraft, as taught by Powell, in combination with the fender for a watercraft as disclosed by Lemke for the purpose of providing a fender for a watercraft with means to facilitate the adjustment of straps for securing said fender to an exterior portion of said watercraft.

Allowable Subject Matter
Claims 14-15 are allowed.
Claims 3, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Valls et al. (US 2012/0118770 A1) discloses a suction cup mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 28, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617